IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,509


EX PARTE CHARLES RAY ANDERSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
IN CAUSE NUMBER 04-01-0001A-CR IN THE 97TH DISTRICT COURT

FROM ARCHER COUNTY



 Per curiam.


O P I N I O N



	This is a post-conviction application for a writ of habeas corpus filed pursuant to
Article 11.07, TEX.CODE CRIM.PROC.  Applicant was convicted of aggravated assault
on a public servant and punishment was assessed at imprisonment for five years.  No
appeal was taken from this conviction.
	Applicant contends that his plea was involuntary, his counsel was ineffective, and
the evidence was insufficient because there was no allegation or proof that he used a
deadly weapon.  The trial court has entered findings that Applicant was convicted
pursuant to an agreement that he plead guilty to a third degree felony, and the information
alleged that he threatened a public servant.  There was no allegation or proof that
Applicant used a deadly weapon or caused serious bodily injury.  These facts reflect that
Applicant was convicted of assault on a public servant pursuant to Penal Code
§22.01(b)(1), and not of aggravated assault on a public servant pursuant to Penal Code
§22.02(b)(1).
	Relief is granted.  The judgment in Cause No. 04-01-0001A-CR in the 97th Judicial
District Court of Archer County is reformed to reflect that Applicant was convicted of
assault on a public servant.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions division.
DELIVERED: September 20, 2006
DO NOT PUBLISH